Securities Act File No. 333-176853 As filed with the Securities and Exchange Commission on September 29, 2011 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. 1 x Post-Effective Amendment No.o SECURITY INCOME FUND (Exact Name of Registrant as Specified in Charter) One Security Benefit Place, Topeka, Kansas 66636-0001 (Address of Principal Executive Offices) (Zip Code) (785) 438-3000 (Registrant’s Area Code and Telephone Number) Amy J. Lee Security Investors, LLC One Security Benefit Place Topeka, Kansas 66636-0001 (Name and Address of Agent for Service) Copies To: Julien Bourgeois Dechert LLP 1treet, N.W. Washington, D.C. 20006 Telephone: (202) 261-3300 Michael K. Hoffman Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Telephone: (212) 735-3000 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement becomes effective. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 1 Title of securities being registered: Class A shares of beneficial interest in the series of the Registrant named “Rydex | SGI Municipal Fund.”The Registrant has registered an indefinite number of its shares based on Section 24(f) of the Investment Company Act of 1940, as amended, and is in a continuous offering of such shares under an effective Registration Statement (File Nos. 002-38414 and 811-02120). No filing fee is due herewith because of reliance on Section 24(f) of the Investment Company Act of 1940, as amended. EXPLANATORY NOTE This Registration Statement is organized as follows: · Questions and Answers to Shareholders of TS&W / Claymore Tax-Advantaged Balanced Fund · Notice of Special Meeting of Shareholders of TS&W / Claymore Tax-Advantaged Balanced Fund · Proxy Statement/Prospectus regarding the proposed Reorganization of TS&W / Claymore Tax-Advantaged Balanced Fund into Rydex | SGI Municipal Fund, a series of the Registrant · Statement of Additional Information regarding the proposed Reorganization of TS&W / Claymore Tax-Advantaged Balanced Fund into Rydex | SGI Municipal Fund, a series of the Registrant · Part C Information · Exhibits 2 QUESTIONS & ANSWERS REGARDING THE REORGANIZATION OF TS&W / CLAYMORE TAX-ADVANTAGED BALANCED FUND INTO RYDEX | SGI MUNICIPAL FUND, A SERIES OF SECURITY INCOME FUND You are receiving the enclosed Proxy Statement/Prospectus (the “Proxy Statement/Prospectus”) and the enclosed proxy card because you have the right to vote on an important proposal concerning your investment in TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”).The following “Questions & Answers” section provides a summary overview of the matter on which you are being asked to vote.The enclosed Proxy Statement/Prospectus contains more detailed information about the proposal, and we encourage you to read it in its entirety before voting.The information in the “Questions & Answers” section is qualified in its entirety by reference to the Proxy Statement/Prospectus.Your vote is very important to us. Q.WHY IS A SHAREHOLDER MEETING BEING HELD? A.The holders of common shares of beneficial interest (“Common Shares”) and the holders of auction market preferred shares of beneficial interest (“AMPS,” and together with Common Shares, “Shares”) of TYW, a closed-end management investment company, are being asked to approve a reorganization of TYW into Rydex | SGI Municipal Fund (“Rydex | SGI Fund”), a newly created series of Security Income Fund, an open-end management investment company, pursuant to which common shareholders of TYW would become shareholders of Rydex | SGI Fund (the “Reorganization”) on or before December 31, 2011.After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS so that all the AMPS would be redeemed prior to the closing of the Reorganization at their liquidation preference of $25,000 per share. Rydex | SGI Fund is advised by Security Investors, LLC (“Security Investors”) and sub-advised by Guggenheim Partners Asset Management, LLC (“GPAM”), each of which is an affiliate of TYW’s current investment adviser, Guggenheim Funds Investment Advisors, LLC (“GFIA”).TYW is subadvised by Thompson, Siegel & Walmsley LLC (“TS&W”) and SMC Fixed Income Management, LP (“SMCFIM”). As discussed below, the principal investment strategies of Rydex | SGI Fund are consistent with a significant component of TYW’s investment strategies, although there are some notable differences.The Board of Trustees of TYW (“TYW Board”) believes that the Reorganization is in the best interests of TYW. Approval of the Reorganization requires the affirmative vote of a majority of the outstanding voting securities of TYW in order to become effective.The “vote of a majority of the outstanding voting securities” is defined in the Investment Company Act of 1940 (“1940 Act”), as the lesser of the vote of (i) 67% or more of the voting securities of TYW entitled to vote thereon present at the shareholder meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of TYW are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of TYW entitled to vote thereon.For purposes of the above vote, holders of the Common Shares and AMPS will vote together as a single class.Approval of the Reorganization also requires the affirmative vote of holders of a majority of the AMPS outstanding voting separately as a single class. Q.WHY IS THE REORGANIZATION BEING PROPOSED? A.TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities. 1 Over the course of several months, the TYW Board considered several alternatives to TYW’s current structure in an effort to address the discount at which TYW’s Common Shares have traded and provide value for all shareholders of TYW.The TYW Board concluded that the features of Rydex | SGI Fund would be more beneficial to TYW shareholders than proposals in which TYW would remain a closed-end investment company and provide common shareholders with a limited opportunity for liquidity through measures such as tender offers. As set forth in the Agreement and Plan of Reorganization (the “Reorganization Agreement”), common shareholders of TYW will receive a number of full and fractional Class A shares of Rydex | SGI Fund (the “New Shares”) having an aggregate net asset value equal to the value of the assets less the stated liabilities of TYW.Immediately after the Reorganization, the New Shares may be redeemed at net asset value per share without any redemption fee.Therefore, the Reorganization will eliminate the discount at which Common Shares of TYW have historically traded and give common shareholders the ability to realize the net asset value of their Common Shares.The Reorganization also will provide holders of the AMPS liquidity at the liquidation preference per share. The TYW Board believes that the Reorganization will provide long-term shareholders an opportunity to continue to invest in a fund with a principal investment strategy consistent with a significant component of TYW’s current investment strategies.Alternatively, for shareholders seeking liquidity at net asset value, the Reorganization will eliminate the discount and give common shareholders the ability to realize the net asset value of their Common Shares by redeeming them from Rydex | SGI Fund at net asset value without any redemption fee. Q.WHEN WILL THE REORGANIZATION HAPPEN? A.TYW anticipates mailing proxy materials to shareholders of record on or about October 19, 2011.The shareholder meeting is scheduled to take place on November 23, 2011.If approved, it is anticipated that the redemption of the AMPS will take place on December 13, 2011 for the Series M7 AMPS and December 14, 2011 for the Series T28 AMPS, and the Reorganization will take place on or before December 31, 2011. Q.ARE THE INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES OF TYW AND RYDEX | SGI FUND SIMILAR? A.The investment objectives and principal investment strategies of TYW and Rydex | SGI Fund have important similarities as well as some notable distinctions.For example, each of the Funds invests a significant portion of its assets in municipal securities. TYW, however, is required to invest at least 50% (and not more than 60%) of its total assets in municipal securities.Conversely, Rydex | SGI Fund will invest at least 80% of its assets in municipal securities.In addition, TYW invests at least 40% (and not more than 50%) of its total assets in certain common stocks and preferred securities and in certain other income securities.Conversely, Rydex | SGI Fund does not invest a significant portion of its assets in such common stocks and preferred securities.And lastly, TYW seeks to enhance the level of its current income through the use of financial leverage, including through the issuance of preferred shares, such as the AMPS.Rydex | SGI Fund, as an open-end investment company, is more limited in its ability to use leverage. For more information concerning the similarities and differences between investment objectives and principal investment strategies of TYW and Rydex | SGI Fund, see the “Comparison of Investment Objectives, Principal Investment Strategies, Risks and Management of TYW and Rydex | SGI Fund” section in the enclosed Proxy Statement/Prospectus. Q.HOW DO OPERATING EXPENSES OF RYDEX | SGI FUND COMPARE TO THOSE OF TYW? A.It is anticipated that after the Reorganization, Rydex | SGI Fund will have a lower annual operating expense ratio than TYW currently has. TYW pays GFIA a management fee, payable monthly, at an annual rate equal to 0.70% of TYW’s average daily managed assets (total assets of TYW, including the assets attributable to the proceeds from any financial leverage, minus the sum of the accrued liabilities, other than the aggregate indebtedness constituting financial leverage), from which GFIA pays monthly to TS&W a fee at the annual rate of 0.42% of TYW’s average daily managed assets attributable to the equity and income securities portfolio, and to SMCFIM a fee at the annual rate of 0.30% of TYW’s average daily managed assets attributable to the municipal securities portfolio.In addition to the fees of GFIA, TYW generally pays all other costs and expenses of its operations. For the six-month period ended June 30, 2011, TYW had an annualized unaudited ratio of net expenses to average net assets applicable to Common Shares equal to 1.65% and, for the 2 fiscal year ended December 31, 2010, TYW had a ratio of net expenses to average net assets applicable to Common Shares equal to 1.80%.Conversely, Security Investors is entitled to receive compensation on an annual basis equal to 0.50% of the average daily closing value of Rydex | SGI Fund’s net assets, computed on a daily basis and payable monthly to serve as investment adviser to Rydex | SGI Fund.Security Investors pays GPAM an annual fee equal to one-half of the management fee, net of any waivers.Rydex | SGI Fund is also responsible for other expenses, including the cost of transfer agency, custody, fund administration, legal and audit.However, Security Investors has contractually agreed, through May 1, 2013, to waive fees and/or reimburse expenses to the extent necessary to limit the ordinary operating expenses (including distribution (12b-1) fees, but exclusive of brokerage costs, dividends on securities sold short, acquired fund fees and expenses, interest, taxes, litigation, indemnification, and extraordinary expenses) of Rydex | SGI Fund to an annual percentage of 0.80% of average daily net assets.The New Shares will represent Class A shares of Rydex | SGI Fund. Q.HOW WILL THE REORGANIZATION AFFECT ME? A.After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS.Once the AMPS have been redeemed, Rydex | SGI Fund will acquire substantially all of the assets and will assume the stated liabilities of TYW, in exchange for New Shares of Rydex | SGI Fund to be issued to TYW.The New Shares of Rydex | SGI Fund issued to TYW will be distributed as a liquidating distribution to the common shareholders of TYW in complete liquidation and termination of TYW.Thus, common shareholders of TYW will become shareholders of Rydex | SGI Fund.Common shareholders will receive New Shares of the Rydex | SGI Fund having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW (effectively equal to the net asset value of the TYW’s Common Shares as of the time of the Reorganization).Following the Reorganization, TYW will dissolve. Q.WHAT ARE THE DIFFERENCES BETWEEN A CLOSED-END FUND AND AN OPEN-END FUND? A.Open-end investment companies, commonly referred to as mutual funds, issue redeemable securities.The holders of redeemable securities have the right to surrender those securities to the mutual fund and obtain in return an amount based on their proportionate share of the value of the mutual fund’s net assets on each business day.Mutual funds also continuously issue new shares to investors at a price based on the fund’s net asset value next determined.Such a fund’s net asset value per share is determined by deducting the amount of its liabilities from the value of its assets and dividing the difference by the number of shares outstanding.Sales charges (including contingent deferred sales charges) are usually paid on purchases and sales transactions in Class A shares of Rydex | SGI Fund, although no such charges will be paid on Class A shares issued in the Reorganization (i.e., the New Shares). In contrast, closed-end investment companies generally do not redeem their outstanding shares or engage in the continuous sale of new shares.Shares of closed-end funds typically are traded on a securities exchange.Thus, persons wishing to buy or sell closed-end fund shares generally must do so through a broker-dealer and pay or receive the market price per share (plus or minus any applicable commissions).The market price may be more (a premium) or less (a discount) than the net asset value per share of the closed-end fund.Closed-end funds have greater flexibility than open-end investment companies to make certain types of investments, and to use certain investment strategies, such as financial leverage and investments in illiquid securities.The leverage provided by the outstanding AMPS of TYW may provide benefits to the common shareholders of TYW that are not available to shareholders of Rydex | SGI Fund. The Common Shares of TYW are currently listed and traded on the New York Stock Exchange (“NYSE”).If TYW is converted into an open-end fund, its shares will be delisted from the NYSE. For more information concerning the legal and practical differences between operations of TYW as a closed-end fund versus Rydex | SGI Fund as an open-end fund, see the “Comparison of TYW and Rydex | SGI Fund” section in the enclosed Proxy Statement/Prospectus. 3 Q.WILL I HAVE TO PAY ANY SALES LOAD, COMMISSIONS OR SIMILAR FEES IN CONNECTION WITH THE REORGANIZATION? A.No.You will pay no sales loads or commissions in connection with the Reorganization.However, part of the costs associated with the Reorganization, including the costs associated with the shareholder meeting, will be borne by shareholders of TYW; in approving the terms of the Reorganization, the TYW Board and GFIA agreed that ordinary and routine expenses of the Reorganization borne by TYW would not exceed $260,000, including the cost of insurance purchased by TYW to cover the TYW Board members after the Reorganization (i.e., tail insurance). Q.WILL I HAVE TO PAY ANY FEDERAL INCOME TAXES AS A RESULT OF THE REORGANIZATION? A.The Reorganization is intended to qualify as a “reorganization” within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended.If the Reorganization so qualifies, in general, a common shareholder of TYW will recognize no gain or loss for federal income tax purposes upon the receipt solely of the New Shares of Rydex | SGI Fund in connection with the Reorganization.Additionally, TYW would not recognize any gain or loss for federal income tax purposes as a result of the transfer of substantially all of its assets and stated liabilities solely in exchange for the New Shares of Rydex | SGI Fund or as a result of its liquidation.If you choose to sell your Common Shares of TYW before the Reorganization, the sale will generate taxable gain or loss for federal income tax purposes; therefore, you may wish to consult a tax advisor before doing so. Prior to the closing of the Reorganization (“Closing Date”), TYW expects to declare a distribution to its common shareholders, if necessary, which together with all previous distributions, will have the effect of distributing to TYW’s common shareholders substantially all of TYW’s investment company taxable income (computed without regard to the deduction for dividends paid) and net capital gains, if any, to the extent not offset by prior capital losses, through the Closing Date.The amount of any dividend actually paid, if any, will depend on a number of factors, such as changes in the value of TYW’s holdings and the extent of TYW’s sale of securities in the course of its operations between the date of the shareholder meeting and the closing of the Reorganization. Q.WHAT HAPPENS IF SHAREHOLDERS DO NOT APPROVE THE REORGANIZATION? A.In the event that the Reorganization is not approved by shareholders of TYW, TYW will continue to operate as a closed-end fund and the TYW Board will determine what further action, if any, is appropriate.Such action could include liquidation of TYW.In the event that the Reorganization is not approved by shareholders, the TYW Board intends to schedule an annual meeting of shareholders of TYW. Q.HOW DOES THE BOARD OF TRUSTEES OF TYW SUGGEST THAT I VOTE? A. After careful consideration, the TYW Board recommends that you vote “FOR” the proposal to approve the Reorganization. Q.WHO IS ELIGIBLE TO VOTE? A.Shareholders of record of TYW at the close of business on September 16, 2011 (the “Record Date”), are entitled to be present and to vote at the special meeting of shareholders of TYW or any adjournment or postponement thereof (the “Meeting”). Shareholders will be entitled to one vote on each matter to be voted for each Share held and a fractional vote with respect to fractional Shares, with no cumulative voting.As of the Record Date, there were 15,407,000 Common Shares of TYW outstanding and 4,200 AMPS of TYW outstanding. Q.HOW DO I VOTE MY PROXY? A.You can vote in any one of four ways: · By touch-tone telephone, with a toll-free call to the number listed on your proxy card; · By mail, by returning the enclosed proxy card, signed and dated, in the enclosed envelope; 4 · Via the Internet by following the instructions set forth on your proxy card; or · In person, by attending and casting a vote at the Meeting. We encourage you to vote by touch-tone telephone or via the Internet by following the instructions that appear on your proxy card.Whichever method you choose, please take the time to read the full text of the enclosed Proxy Statement/Prospectus before you vote.Each shareholder signing and returning a proxy has the power to revoke it at any time before it is exercised by filing a written notice of revocation (as more fully described in the Proxy Statement/Prospectus), by returning a duly executed proxy with a later date before the time of the Meeting, or by notifying the secretary of TYW any time before your proxy is voted that you will be present at the Meeting and wish to vote in person.Please note that being present at the Meeting alone does not revoke a previously executed and returned proxy. The required control number for Internet and telephone voting is printed on the enclosed proxy card.The control number is used to match proxy cards with shareholders’ respective accounts and to ensure that, if multiple proxy cards are executed, Shares are voted in accordance with the proxy card bearing the latest date. If you wish to attend the Meeting and vote in person, you will be able to do so.If you intend to attend the Meeting in person and you are a record holder of Shares, in order to gain admission you must show photographic identification, such as your driver’s license.If you intend to attend the Meeting in person and you hold your Shares through a bank, broker or other custodian, in order to gain admission you must show photographic identification, such as your driver’s license, and satisfactory proof of ownership of Shares, such as your voting instruction form (or a copy thereof) or broker’s statement indicating ownership as of a recent date.If you hold your Shares in a brokerage account or through a bank or other nominee, you will not be able to vote in person at the annual meeting unless you have previously requested and obtained a “legal proxy” from your broker, bank or other nominee and present it at the Meeting. All Shares represented by properly executed proxies received prior to the Meeting will be voted at the Meeting in accordance with the instructions marked thereon or otherwise as provided therein.If you sign the proxy card, but don’t fill in a vote, your Shares will be voted in accordance with the TYW Board’s recommendation.If any other business is brought before the Meeting, your Shares will be voted at the proxies’ discretion Broker-dealer firms holding Shares in “street name” for the benefit of their customers and clients will request the instructions of such customers and clients on how to vote their Shares on the Proposal.Under current interpretations of the New York Stock Exchange (the “NYSE”), broker-dealers that are members of the NYSE and that have not received instructions from a customer may not vote such customer’s Shares on the Proposal.Broker-dealers who are not members of the NYSE may be subject to other rules, which may or may not permit them to vote your Shares without instruction.Therefore, you are encouraged to contact your broker and record your voting instructions. Q.WHOM DO I CONTACT FOR FURTHER INFORMATION? A.Please call TYW’s proxy information line at 1-800-820-0888 with any questions about the Proxy Statement/Prospectus, with questions about how to cast your vote or to obtain directions to the site of the Meeting. 5 Dechert LLP Draft September 13, 2011 Privileged and Confidential THE INFORMATION IN THIS PROXY STATEMENT/PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROXY STATEMENT/PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED.SUBJECT TO COMPLETION; DATED SEPTEMBER 29, 2011. TS&W / CLAYMORE TAX-ADVANTAGED BALANCED FUND 2 LISLE, ILLINOIS 60532 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 23, 2011 Notice is hereby given to the holders of common shares of beneficial interest, par value $0.01 per share (“Common Shares”), and the holders of auction market preferred shares, par value $0.01 per share and liquidation preference $25,000 per share (“AMPS,” and together with Common Shares, “Shares”), of TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”), that a special meeting of shareholders of TYW (the “Meeting”) will be held at the offices of TYW, 2455 Corporate West Drive, Lisle, Illinois 60532, on November 23, 2011, at 12:00 p.m., noon, Central Time.The Meeting is being held for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Reorganization Agreement”) between TYW and Rydex | SGI Municipal Fund, a series of the Security Income Fund (“Rydex | SGI Fund”), pursuant to which TYW would (i) transfer substantially all of its assets and stated liabilities to Rydex | SGI Fund in exchange solely for Class A shares of Rydex | SGI Fund (the “New Shares”), (ii) distribute such New Shares to its common shareholders, and (iii) dissolve; and 2. To transact such other business as may properly come before the Meeting or any adjournments or postponements thereof. THIS IS A VERY IMPORTANT MEETING OF TYW.THE BOARD OF TRUSTEES OF TYW (“TYW BOARD”), INCLUDING THE INDEPENDENT TRUSTEES, RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSAL.IF SHAREHOLDERS APPROVE THE REORGANIZATION AGREEMENT, TYW WOULD BEGIN THE PROCESS FOR AN ORDERLY REDEMPTION OF THE OUTSTANDING AMPS AT THEIR LIQUIDATION PREFERENCE OF $25, The TYW Board has fixed the close of business on September 16, 2011 as the record date (the “Record Date”) for the determination of shareholders entitled to notice of, and to vote at, the Meeting. It is important that your Shares be represented at the Meeting in person or by proxy.Whether or not you plan to attend the Meeting, we urge you to complete, sign, date, and return the enclosed proxy card in the postage-paid envelope provided or vote your proxy via telephone or the Internet pursuant to the instructions on the enclosed proxy so you will be represented at the Meeting.If you attend the Meeting and wish to vote in person, you will be able to do so and your vote at the Meeting will revoke any proxy you may have submitted.Merely attending the Meeting, however, will not revoke any previously submitted proxy. By order of the Board of Trustees of TYW, /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer 1 Lisle, Illinois October 17, 2011 YOUR VOTE IS IMPORTANT PLEASE COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE POSTAGE-PAID ENVELOPE PROVIDED OR VOTE YOUR PROXY VIA TELEPHONE OR THE INTERNET PURSUANT TO THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD.IN ORDER TO SAVE TYW ANY ADDITIONAL EXPENSE OF FURTHER SOLICITATION, PLEASE MAIL YOUR PROXY CARD OR VOTE YOUR PROXY VIA TELEPHONE OR THE INTERNET PURSUANT TO THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD PROMPTLY. IF YOU INTEND TO ATTEND THE MEETING IN PERSON AND YOU ARE A RECORD HOLDER OF SHARES, IN ORDER TO GAIN ADMISSION YOU MUST SHOW PHOTOGRAPHIC IDENTIFICATION, SUCH AS YOUR DRIVER’S LICENSE. IF YOU INTEND TO ATTEND THE MEETING IN PERSON AND YOU HOLD YOUR SHARES THROUGH A BANK, BROKER OR OTHER CUSTODIAN, IN ORDER TO GAIN ADMISSION YOU MUST SHOW PHOTOGRAPHIC IDENTIFICATION, SUCH AS YOUR DRIVER’S LICENSE, AND SATISFACTORY PROOF OF OWNERSHIP OF SHARES, SUCH AS YOUR VOTING INSTRUCTION FORM (OR A COPY THEREOF) OR BROKER’S STATEMENT INDICATING OWNERSHIP AS OF A RECENT DATE. IF YOU HOLD YOUR SHARES IN A BROKERAGE ACCOUNT OR THROUGH A BANK OR OTHER NOMINEE, YOU WILL NOT BE ABLE TO VOTE IN PERSON AT THE MEETING UNLESS YOU HAVE PREVIOUSLY REQUESTED AND OBTAINED A “LEGAL PROXY” FROM YOUR BROKER, BANK OR OTHER NOMINEE AND PRESENT IT AT THE MEETING. 2 Dechert LLP Draft September 12, 2011 Privileged and Confidential ABOUT THE PROXY CARD Please vote on the proposals using blue or black ink to mark an “X” in one of the boxes provided on the proxy card. PROPOSAL 1:APPROVAL OF THE REORGANIZATION AGREEMENT – mark “For,” “Against” or “Abstain.” Sign, date and return the proxy card in the enclosed post-paid envelope.All registered owners of an account, as shown in the address, must sign the card. When signing as attorney, trustee, executor, administrator, custodian, guardian or corporate officer, please indicate your full title. 1 PROXY STATEMENT for TS&W / CLAYMORE TAX-ADVANTAGED BALANCED FUND 2455 Corporate West Drive Lisle, Illinois 60532 PROSPECTUS for RYDEX | SGI MUNICIPAL FUND (a series of Security Income Fund) One Security Benefit Place Topeka, Kansas 66636 This Proxy Statement/Prospectus will give you information you need to vote on the matters listed on the accompanying Notice of Special Meeting of Shareholders (“Notice of Meeting”). Much of the information in this Proxy Statement/Prospectus is required under rules of the U.S. Securities and Exchange Commission (“SEC”). If there is anything you do not understand, please contact our toll-free proxy information line at 1-800-820-0888. This Proxy Statement/Prospectus is furnished to the holders of common shares of beneficial interest, par value $0.01 per share (“Common Shares”), and the holders of auction market preferred shares, par value $0.01 per share and liquidation preference $25,000 per share (“AMPS,” and together with Common Shares, “Shares”), of TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”) in connection with the solicitation by the Board of Trustees of TYW (the “TYW Board”) of proxies to be voted at a special meeting of shareholders of TYW to be held on November 23, 2011, and any adjournments or postponements thereof (the “Meeting”).The Meeting is being held to consider the proposal that is listed on the Notice of Meeting and is discussed elsewhere in greater detail in this Proxy Statement/Prospectus.The Meeting will be held at the offices of TYW, 2455 Corporate West Drive, Lisle, Illinois 60532 on November 23, 2011, at 12:00 p.m., noon, Central Time. This Proxy Statement/Prospectus and the enclosed proxy card are first being sent to shareholders of TYW on or about October 19, 2011. If shareholders are unable to attend the Meeting, the TYW Board requests that they vote their Shares by completing and returning the enclosed proxy card or by recording their voting instructions by telephone or via the Internet. The purposes of the Meeting are: 1. To approve an Agreement and Plan of Reorganization between TYW and Rydex | SGI Municipal Fund, a series of the Security Income Fund (“Rydex | SGI Fund”), pursuant to which TYW would (i) transfer substantially all of its assets and stated liabilities to Rydex | SGI Fund in exchange solely for Class A shares of Rydex | SGI Fund (the “New Shares”), (ii) distribute such New Shares to its common shareholders and (iii) dissolve; and 2. To transact such other business as may properly come before the Meeting or any adjournments or postponements thereof. The TYW Board has approved a reorganization (the “Reorganization”) by which TYW, a diversified closed-end investment company, would be reorganized into Rydex | SGI Fund, a newly created diversified series of Security Income Fund, an open-end investment company (the “Corporation”), pursuant to an Agreement and Plan of Reorganization (the “Reorganization Agreement”) between TYW and the Corporation on behalf of Rydex | SGI Fund.If shareholders approve the Reorganization Agreement, TYW would begin the process for an orderly redemption of the outstanding AMPS at their liquidation preference of $25,000 per share.TYW and Rydex | SGI Fund are sometimes referred to herein each as a “Fund” and collectively as the “Funds.” The following documents have been filed with the SEC and incorporated by reference into this Proxy Statement/Prospectus: (i) the Annual Report to shareholders of TYW, which includes information relating to TYW for the fiscal year ended December 31, 2010; (ii) the Semi-Annual Report to shareholders of TYW, which includes information relating to TYW for the semi-annual fiscal period ended June 30, 2011; and (iii) a Statement of Additional Information dated October 17, 2011, relating to this Proxy Statement/Prospectus (the “Reorganization SAI”), which contains additional information about the Reorganization and Rydex | SGI Fund.Free copies of any of the above documents can be obtained by writing to or calling: SECURITY INVESTORS, LLC 805 King Farm Blvd., Suite 600 Rockville, MD 20850 1-800-820-0888 If you wish to request the Reorganization SAI, please ask for the “Rydex | SGI Fund Reorganization SAI.”Copies of TYW’s most recent annual report and semi-annual report can also be obtained through TYW’s website at www.guggenheimfunds.com/tyw. The Funds are subject to the informational requirements of the Securities Exchange Act of 1934, as amended (“1934 Act”), and in accordance therewith are required to file reports and other information with the SEC. You may review and copy information about the Funds, including the prospectuses and the statements of additional information, at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.You may call the SEC at (202) 551-8090 for information about the operation of the public reference room.You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, Washington, DC 20549.You may also access reports and other information about the Funds on the EDGAR database on the SEC’s Internet website at www.sec.gov. Common Shares of TYW are listed on the New York Stock Exchange (the “NYSE”) under the ticker symbol “TYW.”Reports, proxy statements and other information concerning TYW may be inspected at the offices of the NYSE, 20 Broad Street, New York, New York 10005. This Proxy Statement/Prospectus sets forth concisely the information shareholders of TYW should know before voting on the Reorganization and constitutes an offering of New Shares of Rydex | SGI Fund only. This Proxy Statement/Prospectus serves as a prospectus of Rydex | SGI Fund in connection with the issuance of New Shares in the Reorganization.Please read it carefully and retain it for future reference.No person has been authorized to give any information or make any representation not contained in this Proxy Statement/Prospectus and, if so given or made, such information or representation must not be relied upon as having been authorized.This Proxy Statement/Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any jurisdiction in which, or to any person to whom, it is unlawful to make such offer or solicitation. The TYW Board knows of no business other than that discussed above that will be presented for consideration at the Meeting.If any other matter is properly presented, it is the intention of the persons named in the enclosed proxy to vote in accordance with their best judgment. THE SEC HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Proxy Statement/Prospectus is October 17, 2011. ii Table of Contents SUMMARY 1 THE REORGANIZATION 5 COMPARISON OF TYW AND RYDEX | SGI FUND 5 FEES AND EXPENSES 5 COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RISKS AND MANAGEMENT OF TYW AND RYDEX | SGI FUND 7 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 11 INVESTMENT RESTRICTIONS 18 PERFORMANCE INFORMATION 18 MANAGEMENT OF THE FUNDS 19 SERVICE PROVIDERS 21 PURCHASE AND REDEMPTION OF FUND SHARES 21 CAPITALIZATION 22 SHAREHOLDER SERVICING 22 GOVERNING LAW AND CHARTER 23 ADDITIONAL INFORMATION ABOUT THE REORGANIZATION 23 TERMS OF THE REORGANIZATION 24 BACKGROUND AND TYW BOARD CONSIDERATIONS RELATING TO THE REORGANIZATION 25 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE REORGANIZATION 27 REALIGNMENT OF THE FUNDS’ PORTFOLIOS 29 EXPENSES OF THE REORGANIZATION 29 SHAREHOLDER APPROVAL 29 ADDITIONAL INFORMATION ABOUT RYDEX | SGI FUND 30 PURCHASE AND REDEMPTION OF FUND SHARES 30 SELLING SHARES 35 DIVIDENDS AND TAXES 37 FINANCIAL HIGHLIGHTS 38 ADDITIONAL INFORMATION ABOUT TYW 39 PER SHARE PRICE DATA 39 DESCRIPTION OF SHARES 39 OTHER INFORMATION 40 FURTHER INFORMATION ABOUT VOTING AND THE MEETING 40 SOLICITATION OF PROXIES 41 SHAREHOLDER INFORMATION 41 OTHER MATTERS 42 APPENDIX I:AGREEMENT AND PLAN OF REORGANIZATION AI-1 APPENDIX II:FUNDAMENTAL INVESTMENT POLICIES AII-1 APPENDIX III:THE MUNICIPAL COMPOSITE AIII-1 APPENDIX IV: DESCRIPTION OF CHANGE OF CONTROL TRANSACTION AIV-1 APPENDIX V: FINANCIAL HIGHLIGHTS OF TYW AV-1 APPENDIX VI: SHAREHOLDER INFORMATION AVI-1 APPENDIX VII: DESCRIPTION OF TYW AMPS AVII-1 2 SUMMARY THIS SUMMARY IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE ADDITIONAL INFORMATION CONTAINED ELSEWHERE IN THIS PROXY STATEMENT/PROSPECTUS AND THE REORGANIZATION AGREEMENT (A COPY OF WHICH IS ATTACHED AS APPENDIX I). The Proposed Reorganization.The TYW Board, including the trustees who are not “interested persons” (as defined in the Investment Company Act of 1940 (“1940 Act”)) of TYW (“Independent Trustees”), has approved the Reorganization Agreement and the transactions contemplated thereby. Subject to shareholder approval, the Reorganization Agreement provides for: · the transfer of substantially all the assets and stated liabilities of TYW to Rydex | SGI Fund in exchange for New Shares of Rydex | SGI Fund; · the distribution of such New Shares as a liquidating distribution to common shareholders of TYW in complete liquidation and termination of TYW; and · the dissolution of TYW in accordance with applicable Delaware law. After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS at their liquidation preference of $25,000 per share prior to the closing of the Reorganization (“Closing Date”).If shareholders approve the Reorganization Agreement, common shareholders of TYW will receive New Shares of the Rydex | SGI Fund having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW. Comparison of the Funds.Rydex | SGI Fund is advised by Security Investors, LLC (“Security Investors”) and sub-advised by Guggenheim Partners Asset Management, LLC (“GPAM”), each of which is an affiliate of TYW’s current investment adviser, Guggenheim Funds Investment Advisors, LLC (“GFIA”).TYW is subadvised by Thompson, Siegel & Walmsley LLC (“TS&W”) and SMC Fixed Income Management, LP (“SMCFIM”). As discussed below, the principal investment strategies of Rydex | SGI Fund are consistent with a significant component of TYW’s investment strategies, although there are some notable differences.The TYW Board determined that the Reorganization is in the best interests of TYW. Investment Strategies.TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities.TYW may invest may invest in municipal securities with a broad range of maturities and credit ratings, including both investment grade and below-investment grade municipal securities.In addition, TYW invests at least 40% (and not more than 50%) of its assets in certain common stocks and preferred securities and certain other income securities.TYW may also utilize a variety of hedging strategies to seek to protect the value of TYW’s municipal securities against the volatility of interest rate changes and other market movements.TYW seeks to enhance the level of its current income through the use of financial leverage. Rydex | SGI Fund’s investment objective is to invest, under normal market conditions, at least 80% of its assets in a diversified portfolio of municipal securities whose interest is free from federal income tax. Interest from the Fund’s investments may be subject to the federal alternative minimum tax.The Fund may invest up to 20% of its total net assets in securities the interest on which is subject to federal income taxation, including corporate bonds and other corporate debt securities, taxable municipal securities (which may include, for example, Build America Bonds and Qualified School Construction Bonds), mortgage-backed and asset backed securities, repurchase and reverse repurchase agreements, syndicated bank loans and securities issued by the U.S. government or its agencies and instrumentalities. The Fund also may invest in a variety of investment vehicles, such as closed-end funds, exchange traded funds (“ETFs”) and other mutual funds. The Fund may use derivatives for investment purposes. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, swaps, caps, floors, and collars. The Fund may use leverage to the extent authorized by the 1940 Act by using derivatives and tender option bonds (“TOBs”). The fixed income securities in which the Fund invests will primarily be domestic securities, but may also include foreign securities. Rydex | SGI Fund will allocate assets across different market sectors and maturities and may invest in municipal bonds rated in any rating category or in unrated municipal bonds. The Fund, however, will invest under normal market conditions, at least 80% of its assets in investment grade securities (i.e., rated in the top four long-term rating categories by a nationally recognized statistical ratings organization or, if unrated, determined by GPAM to be of comparable quality). The Fund may invest 25% or more of the Fund’s total assets in municipal instruments that finance similar projects, such as those relating to education, healthcare, housing, utilities, or water and sewers. Structures.TYW is a closed-end investment company.Closed-end investment companies generally do not redeem their outstanding shares or engage in the continuous sale of new shares.Shares of closed-end funds typically are traded on a securities exchange; TYW’s Common Shares trade on the NYSE.Thus, persons wishing to buy or sell closed-end fund shares generally must do so through a broker-dealer and pay or receive the market price per share (plus or minus any applicable commissions).The market price may be more (a premium) or less (a discount) than the net asset value per share of the closed-end fund.Closed-end funds have greater flexibility than open-end investment companies, such as Rydex | SGI Fund, to make certain types of investments, and to use certain investment strategies, such as financial leverage and investments in illiquid securities.The leverage provided by the outstanding AMPS of TYW may provide benefits to the common shareholders of TYW that are not available to shareholders of Rydex | SGI Fund. Rydex | SGI Fund is an open-end investment company.Open-end investment companies, commonly referred to as mutual funds, issue redeemable securities.The holders of redeemable securities have the right to surrender those securities to the mutual fund and obtain in return an amount based on their proportionate share of the value of the mutual fund’s net assets on each business day (minus applicable deferred sales charges, if any).Mutual funds also continuously issue new shares to investors at a price based on the fund’s net asset value next determined.Such a fund’s net asset value per share is determined by deducting the amount of its liabilities from the value of its assets and dividing the difference by the number of shares outstanding.Sales charges are usually paid on purchases and sales transactions in Class A shares of Rydex | SGI Fund, although no such charges will be paid on Class A shares issued in the Reorganization (i.e., the New Shares). Background, Reasons for the Proposed Reorganization and TYW Board Considerations Relating to the Proposed Reorganization. TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities. Over the course of several months, the TYW Board considered several alternatives to TYW’s current structure in an effort to address the discount at which TYW’s Common Shares have traded and provide value for all shareholders of TYW.Among other alternatives, the TYW Board considered conducting one or more tender offers, changing the investment strategy, converting TYW to an open-end fund, additional merger alternatives, and increasing the distribution rate.The TYW Board ultimately determined that the proposed Reorganization was in the best interest of TYW.The TYW Board concluded that the features of Rydex | SGI Fund would be more beneficial to TYW shareholders than proposals in which TYW would remain a closed-end investment company and provide common shareholders with a limited opportunity for liquidity through measures such as tender offers. As set forth in the Reorganization Agreement, common shareholders of TYW will receive a number of New Shares having an aggregate net asset value equal to the value of the assets less the stated liabilities of TYW.Immediately after 2 the Reorganization, the New Shares may be redeemed at net asset value per share without any redemption fee.Therefore, the Reorganization will eliminate the discount at which Common Shares of TYW have historically traded and give common shareholders the ability to realize the net asset value of their Common Shares.The Reorganization also will provide holders of the AMPS liquidity at the liquidation preference per share. The TYW Board believes that the Reorganization will provide long-term shareholders an opportunity to continue to invest in a fund with a principal investment strategy consistent with a significant component of TYW’s current investment strategies.Alternatively, for shareholders seeking liquidity at net asset value, the Reorganization will eliminate the discount and give common shareholders the ability to realize the net asset value of their Common Shares by redeeming them from Rydex | SGI Fund at net asset value without any redemption fee. Based upon all of the information considered and the conclusions reached, the TYW Board determined that the proposed Reorganization was in the best interests of TYW, taking into consideration such factors as it deemed appropriate in the exercise of its business judgment.The TYW Board also determined that the interests of existing shareholders of TYW would not be diluted as a result of the Reorganization. For more information on the factors the TYW Board considered in approving the Reorganization, see “Additional Information about the Reorganization – Background and TYW Board Considerations Relating to the Reorganization” Board and Shareholder Approval.The TYW Board, including the Independent Trustees, has approved unanimously the Reorganization Agreement and has concluded that: (i) the Reorganization is in the best interests of TYW and (ii) the interests of the existing shareholders of TYW will not be diluted as a result of the Reorganization. Approval of the Reorganization requires the affirmative vote of a majority of the outstanding voting securities of TYW in order to become effective.The “vote of a majority of the outstanding voting securities” is defined in the 1940 Act, as the lesser of the vote of (i) 67% or more of the voting securities of TYW entitled to vote thereon present at the shareholder meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of TYW are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of TYW entitled to vote thereon.For purposes of the above vote, holders of the Common Shares and AMPS will vote together as a single class.Approval of the Reorganization also requires the affirmative vote of holders of a majority of the AMPS outstanding voting separately as a single class. The TYW Board, including the Independent Trustees, recommends that you vote “FOR” the proposal to approve the Reorganization. In considering whether to approve the Reorganization, you should note that: ● TYW is a closed-end fund and its Common Shares are traded on the NYSE.The market price of such shares may be more (a premium) or less (a discount) than the net asset value per share of TYW.Rydex | SGI Fund is an open-end fund, which issues redeemable securities.The holders of redeemable securities have the right to surrender those securities to Rydex | SGI Fund and obtain in return an amount based on their proportionate share of the value of the Fund’s net assets on each business day (minus any applicable deferred sales charge, if any).If the Reorganization is consummated, common shareholders of TYW who become shareholders of Rydex | SGI Fund will be able to redeem the New Shares at their net asset value per share on any business day without any redemption fee. ● As discussed below, the principal investment strategies of Rydex | SGI Fund are consistent with a significant component of TYW’s investment strategies, although there are some notable differences.For example, each of the Funds invests a significant portion of its assets in municipal securities. TYW, however, is required only to invest at least 50% (and not more than 60%) of its total assets in municipal securities.However, Rydex | SGI Fund has a fundamental policy of investing at least 80% of its assets in municipal securities, which can only be changed by shareholders, whereas TYW, as a non-fundamental policy, must invest at least 50%, but less than 60%, of its total assets in municipal securities.In addition, TYW invests at least 40% (and not more than 50%) of its total assets in certain common stocks and preferred securities and in certain other income securities.Under 3 normal market conditions, TYW invests at least 80% of its total assets in a portfolio of municipal securities and equity securities that are eligible to pay tax-advantaged income; this can only be changed with shareholder approval. ● As a result of the Reorganization, the investment adviser will change from GFIA to Security Investors, and the sub-advisers will change from TS&W and SMCFIM to GPAM.GFIA, Security Investors and GPAM are under common control. ● It is anticipated that Rydex | SGI Fund will have a lower annual operating expense ratio than TYW currently has. ● After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS so that all the AMPS would be redeemed prior to the Closing Date at their liquidation preference of $25,000 per share.If shareholder approval is obtained at the Meeting on November 23, 2011, it is anticipated that the redemption of the AMPS will take place on December 13, 2011 for Series M7 AMPS and December 14, 2011 for Series T28 AMPS. ● The Reorganization is intended to qualify as a “reorganization” within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended (the “Code”).If the Reorganization so qualifies, in general, a common shareholder of TYW will recognize no gain or loss for federal income tax purposes upon the receipt solely of the New Shares of Rydex | SGI Fund in connection with the Reorganization.Additionally, TYW would not recognize any gain or loss for federal income tax purposes as a result of the transfer of substantially all of its assets and stated liabilities solely in exchange for the New Shares of Rydex | SGI Fund or as a result of its liquidation. ● As a new series of the Corporation, Rydex | SGI Fund has no operating history.As a result, Rydex | SGI Fund is not yet fully invested in accordance with its principal investment strategies.In addition, if the Reorganization is approved by shareholders, certain portfolio holdings of TYW will be sold shortly before the Closing Date, in order to pay for the redemption of the AMPS and to transition TYW’s portfolio holdings in accordance with Rydex | SGI Fund’s principal investment strategies.TYW expects that it will primarily dispose of the equity securities and other income producing securities, which would be inconsistent with the investment policies of Rydex | SGI
